PER CURIAM:
Donald Duncan appeals the district court’s order denying his motion to reduce the mandatory restitution owed to victims of Duncan’s fraudulent telemarketing sweepstakes scheme. On appeal, Duncan contends that the district court erred because it did not reduce the amount of mandatory restitution by an unspecified amount of assets forfeited by Duncan’s co-defendants. We find that the district court did not err because a district court lacks discretion to reduce a mandatory restitution order by the amount of any forfeiture. United States v. Alalade, 204 F.3d 536, 540-41 (4th Cir.2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.